Citation Nr: 0013349	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran had active service from July 1959 through July 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 Rating Decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim to entitlement to 
service connection for a back disorder in by an unappealed 
rating decision in December 1976.  The veteran was given 
notice of this rating, and did not timely disagree therewith.

2.  The additional evidence received subsequent to the 
December 1976 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The medical evidence provides a possible nexus between 
the veteran's current back disorder and his period of 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

2.  The claim for entitlement to service connection for a 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran submitted 
new and material evidence to reopen his previously denied 
claim of entitlement to service connection for a back 
disorder.  The RO denied the veteran's initial claim in 1976 
on the basis that the back disorder was not shown by the 
evidence of record.  The RO considered the veteran's service 
medical records.  The veteran did not perfect his appeal to 
this claim by filing any documentation that could be 
construed as a substantive appeal.  See 38 U.S.C.A. § 
7105(d)(3) (West 1991).  The RO's 1976 decision is thus 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since 
1976, includes a letter dated in January 1998, from a family 
friend, which indicates that she and her husband knew the 
veteran during his tour of duty.  Her husband worked with the 
veteran.  She indicated that she remembers the veteran had 
fallen on the ice during service and that she saw the 
veteran's resulting bruises.

The second lay statement is a letter dated March 1998, from 
his brother.  This letter indicates that he remembers the 
veteran writing to him, during the veteran's term of service, 
claiming that he had fallen many times. 

The third piece of new evidence is a letter from his private 
doctor.  In a letter dated December 1998, J. Fellabaum, D.C., 
indicated that he had treated the veteran for back pain since 
1981.  Dr. Fellabaum reported a history of a fall in military 
service and concluded that the initial trauma early in his 
life in all medical probability initiated the current status 
of degenerative changes in the veteran causing the current 
disability.  It was indicated that there were no available 
records.

These letters bear directly and substantially upon the 
specific matter under consideration, and were not considered 
by the RO when it made its rating decision in 1976.  
Moreover, they are so significant that they must be 
considered to decide fairly the merits of this claim.  The 
letters therefore constitute new and material evidence under 
38 C.F.R. § 3.156(a) (1999), and the Board is required to 
reopen the previously denied claim of entitlement to service 
connection for back condition.  As noted, the credibility of 
the evidentiary submissions is presumed for the purpose of 
determining whether there is new and material evidence.  

The Board must now determine whether the veteran's claim is 
well grounded. Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 (1999).  To establish that his claim is well 
grounded, the veteran must produce competent evidence of a 
current disability; a disease or injury that was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  In this case, the veteran asserts that he 
developed a back disorder resulting from injuries related to 
falls during service.  His assertions, along with the lay 
statements, which he provided, are presumed credible for the 
purpose of determining whether the veteran suffered trauma 
during his term of service.  These, combined with Dr. 
Fellabuam's medical analysis of the effect of these historic 
traumas serve to well grounded the claim.  Considering these 
assertions in conjunction with his doctor's letter, the Board 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for back disorder 
is reopened, the claim of entitlement to service connection 
for a back disorder is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  
38 U.S.C.A. § 5107.  In this case, VA assistance is necessary 
as a further medical opinion is needed to decide fairly the 
veteran's claim.

Dr. Fellabuam stated in his December 1998 letter that he had 
treated the veteran's recurrent back problems since 1981.  
Furthermore, Dr. Fellabaum related the veteran's back 
disorder to active service, but did not express the rationale 
on which he based his opinion.  As service medical records do 
not disclose in-service treatment for the veteran's current 
disorder, spondylolysis with listhesis, the Board believes 
that further medical opinion is needed regarding the etiology 
of the veteran's disorder.

This case is REMANDED to the RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Fellabaum and request that he provide the 
basis upon which he formed his opinion 
that the veteran's current disorder was 
related to his military service.  Upon 
receipt, the RO should associate Dr. 
Fellabuam's analysis with the claims 
file.

2.  After the analysis identified above 
has been associated with the claims file, 
or if no reply is received, the veteran 
should be afforded a VA examination to 
determine the etiology of his back 
disorder.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and all 
indicated special studies and tests 
should be accomplished.  The examiner 
should evaluate the veteran, and based on 
his evaluation and all other evidence of 
record, answer whether it is at least as 
likely as not that the veteran's current 
back disorder is related to his period of 
active service.  The examiner should 
express the rationale on which he bases 
his opinion.

3.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the veteran's 
claim.  If the RO's determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information. The veteran is hereby notified that a failure to 
report for his scheduled examination may result in the denial 
of his claim. At this juncture, however, the Board intimates 
no opinion, favorable or unfavorable, as to the merits of 
this claim. No action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

